Citation Nr: 0000986	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  99-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That rating decision granted service connection for 
post-traumatic stress disorder (PTSD) and assigned thereto an 
initial disability rating of 10 percent, effective January 
1998.

In October 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The appellant contends, in essence, that his service-
connected PTSD warrants assignment of an initial disability 
evaluation in excess of 10 percent.

A.  Well-Grounded Claim

The VA has a duty to assist the appellant once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Although the 
appellant's claim for an increased initial disability rating 
in this case is shown to be well grounded, the duty to assist 
him in its development has not yet been fulfilled.  

B.  Fenderson v. West

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was." Fenderson, at 126, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected PTSD, rather than as a 
disagreement with the original rating award.  However, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability rating.  Moreover, pursuant to the 
instructions below, the RO will be issuing a supplemental 
statement of the case in this matter.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected PTSD.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

C.  Need for Additional Medical Examination and Medical 
Evidence

"The need for a statement of reasons or bases is 
particularly acute when [Board] findings and conclusions 
pertain to the degree of disability resulting from mental 
disorders."  See Mittleider v West, 11 Vet. App. 181, 182 
(1998) (per curiam order).

After a thorough review of the appellant's claims file, the 
Board concludes that a remand is necessary to obtain an 
additional VA psychiatric examination and a social and 
industrial survey prior to a final determination herein.  In 
addition, the Board believes that the appellant should be 
asked to provide information concerning any treatment he has 
received for his service-connected PTSD during the pendency 
of this appeal. Pollard v. Brown, 6 Vet. App. 11 (1993) (the 
duty to assist is not a one-way street).  

In July 1998, a VA examination for PTSD was conducted.  In 
September 1998, the appellant submitted a statement 
indicating that he was not satisfied with his examination.  
Specifically, he indicated that the examination "took less 
than 10 minutes to complete" and failed to reference any 
treatment or medication he had received.  At his hearing 
before the Board, in October 1999, the appellant indicated 
that he ceased employment in 1997 and that he has remained 
unemployed since that time.  The July 1998 VA examination for 
PTSD indicated that the appellant was "presently still 
actively employed" and had been so for some time.  It also 
indicated that the appellant's claims file was not available 
for the examiner's review.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 

office (RO) for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during the pendency 
of this appeal for his service-connected 
PTSD.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.

2.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and extent of his service-
connected PTSD.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examining 
psychiatrist prior to the examination.  A 
complete history should be taken, 
particularly a history of employment, past 
and current, in order that the examiner 
may comment in his report on any 
industrial impairment caused by PTSD.  The 
report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected PTSD. The VA examiner 
should also specifically address/discuss 
the following:

A.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF).  In doing so, the VA examiner 
should include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  

B.  The VA examiner should describe 
how the symptoms of the appellant's 
service-connected PTSD affect his 
social and industrial capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  

3.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

4.  The RO should readjudicate the 
appellant's claim of entitlement to 
assignment of an initial disability 
evaluation in excess of 10 percent for 
service-connected PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of his claim, both the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



